,
                                                                            $53    I1

              OFFICE     OFTHR   ATTORNEYGENERAL       OFTRXAS
                                    AUSTIN




    County attoraer
    Palo Pinto,   Tuaa




                Illyour lottexR4
    roqttaetw    ta a6smb as tr

           poratb6 oity aa




                                                   be aad aoobo-




                                 iv11 i5tatutbu.
                         bet ~9uC OppiaiQIl 111 t0 Whbthbr 8X’ A8t th0 v
    aurp bum 3.lm in 80 opamatlng its baaao gn pamonger amr lfbanrer
    4.btlol@ting Artlolb    805 of the Fend, Ood&       Said Irrrtlele805     '~
    rbada am..iollaws:
Honorable Sdgar A. Naddo~, pag4 a


          *whoever operate8 upaa e public highmy a
     motor vbhiOlb under a liaea8e, however obtalnod,
     for a class other than that to whlob eueh -hi-
     cle pronerlg belongs, shall be find not exaeed-
     M   two hundred dollars."
          Tho registration of ~motor vehiol4s 14 prorlded for
In iirtiole;~blBa,Vernon'q Annotated Civil Statuto8, and Sub-
eaotlons (j) and (n) of i3ectIon1 th4reor read 8s fOllu44~

          "(J) 'Pa444nger Car' m44nr 4ny motor r4hl-
     ale other thsn 8 motor oyole or a bus a8 8bfiMd
     in this hot, designed or us4d prhudy   for th4
     tranrportatlon of per40n4.w

          "(A) Qotor Bus' ah411 Inolude mry rehi-
     cle exobpt those op4rat4d by maaoular pwer or
     excluslrely on stationary rails or traake, whloh
     14 used in transporting ger4onr botnssn or thra h
     two or more Inaorporat4d 4ltie8 c&Ad/Ortown8 and7 OT
     villages for otnspsnration(or hire) whether op4r-
     oted over fired route8   or titherwire;except mob
     or said rehIole8 a8 are operated ereluslrely rlth-
     in th4 llmlts at incorpomted    bit148 and/or tumor
     or suburban addition8 to 8uch tovme.w
         .The vEhlQle8 In que4tloa do not rau wlthla the abme
derlnitlon or a Wotor bu8*, 8inbe the 68410are not u4ad in
tran*porting peraorr between tro or more
towns or villagee. They do fall 8
or a *pa44enger oar* and are there
;~~G.I.ows that there is no
    *
          We note the dotlnltlon of a "motor burreompanf' In
artlols Slla, Seotlon 1 (a), Vernon*8 Annotated Ciril Statutes.
k eonoem carrying  persons rot aoapsluation or hire bsaome4 a
motor bu4 oompany, subjeot to regulation by the Railroad Comb-
aion, when lta motor vehlclee operate bctyond the limit8 and out-
sIde.tha suburb8 of an inoorporated alty ar tam, whether they
enter any othsr alty or town, or suburb8 thereof, or not. How-
ever, the re@atratlon is44 of theme vehloles are governbdby
Eonorable Blgar   A.   Yladdox,page 3


Artlole 667&, according to the plain and unambiguous term8 of
whlah the vehicler in queetlon must be olaeaed aa passenger
car6.
                                        Tfoure   wry   truly




6RLiQb